Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
1. The principal obligor and his sureties are in no condition to question the regularity of the election of the principal, or his responsibility for acts done in an official capacity. The principal had at least the color of office by his appointment, and the bond estops him and his sureties signing it from denying his official character.
2. The point that an administrator on Brown’s estate should have been appointed and joined as defendant, is answered by the statute which makes official bonds joint and several.
3. The mere passiveness of the Board of Supervisors, in not bringing Brown (the principal) to a settlement, does not discharge him or his sureties.
Judgment affirmed.